Title: Joseph C. Cabell to James Madison, 15 December 1827
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond.
                                
                                 15 Dec. 1827.
                            
                        
                        
                        On my return home I found Mr. Tucker growing worse, and you have since heard of his death. Shortly after this
                            afflicting scene had occurred I was compelled to hurry down to Corrottoman to procure some additional evidence in support
                            of our claim for slaves carried off during the late war. It is only within the last few days I have had time to attend to
                            my promise to you. Before I left home, I examined my papers and found the enclosed list of the pamphlets of the late Judge
                            Tucker, which I made many years ago in Williamsburg. Since the period at which it was written, these pamphlets have passed
                            into the possession of Chancellor Tucker and are now at Winchester. Should you desire to see any of them, you could easily
                            procure them from Genl. Tucker, as, I am sure, that on the receipt of a note from you, he would take great pleasure in
                            complying with your wishes. You will be good enough to return me the catalouge when you have done with it.
                        Mr. Johnson & myself have declined going up to Charlottesville at Christmas, because we have pretty
                            well ascertained that a quorum would not attend. I do not see any great injury to result from the delay. Were Doctor
                            Jones, or any other professor of experimental physics to come at this period, he could deliver but a part of a course,
                            before the next public examination. We moreover, cannot get Doct: Jones till the Spring. If he had released us by Mr.
                            Short’s letter to Genl. Cocke sufficiently to let in other applicants, the delay will give time to receive them. As to Mr.
                            Harrison I am compelled to decline his overtures. If Mr. Long should leave us next fall, Mr. Harrison’s time would be
                            spent mostly on the ocean, & his visit to Germany would be but a name. I wish you would adopt the measures you
                            think best calculated to keep Mr. Long till the end of his original term. I still think an appeal thro’ our minister (that
                            soon will be) at London, to Mr. Brougham would be successful. The department filled by Mr Long is one of the corner
                            stones of the edifice. Next July, we could ascertain the chances of success with one of Mr. Long’s pupils; & at
                            all events we would get time to look around.
                        I leave this for Wmsburg tomorrow & will return here on the 31st. I am, dear Sir, ever most
                            respectfully & truly yours
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    